IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTINA LEE HIME,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3866

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 5, 2017.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Andy Thomas, Public Defender, and David A. Henson, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm Appellant’s conviction and sentence. However, because

Appellant filed her notice of appeal before the trial court entered its restitution

order, that order was entered without jurisdiction, and we must reverse. See
Williams v. State, 15 So. 3d 933 (Fla. 1st DCA 2009) (holding that a trial court is

divested of jurisdiction to enter a restitution order once a notice of appeal has been

filed). On remand, the trial court may conduct a new restitution hearing and enter a

new order should it choose to do so.

      AFFIRMED IN PART; REVERSED IN PART; and REMANDED.

ROBERTS, C.J., ROWE, and WINOKUR, JJ., CONCUR.




                                          2